               Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 1 of 8 Page ID #:240

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            ED CR 19-00364-ODW

 Defendant           Richard Hillard Winder                                  Social Security No. 9         0   3   0
         Hollies, Richard; Stocker, Richard;
         Tucker, Richard Lee                                                 (Last 4 digits)
 akas:   Monikers: Stocker; Stalker
                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     March    22   2021

  COUNSEL                                                            Lisa Shinar LaBarre, DFPD
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 21:841(a)(1)(b)(1)((A)(viii): Possession with Intent to Distribute Methamphetamine: Count 5: 18:922(g)(1): Felon
          in Possession of a Firearm
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

             235 months This term consists of 235 months on Count 1 of the Indictment and 120 months
on Count 5, all to be served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.


Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.


The Court recommends that the defendant be considered for participation in the Bureau of Prison's
Residential Drug Abuse Program 500-hr (RDAP).


The Court recommends defendant to be housed in a Southern California facility.




CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
               Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 2 of 8 Page ID #:241

 USA vs.      Richard Hillard Winder                              Docket No.:   ED CR 19-00364-ODW

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years. This
term consists of five years on Count 1 and three years on Count 5 of the Indictment, all such terms to run
concurrently under the following terms and conditions:




         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and Second Amended General Order 20-04.


         2.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
              submit to one drug test within 15 days of release from custody and at least two periodic drug tests
              thereafter, not to exceed eight tests per month, as directed by the Probation Officer.


         3.   The defendant shall participate in an outpatient substance abuse treatment and counseling program that
              includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant
              shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
              period of supervision.


         4.   During the course of supervision, the Probation Officer, with the agreement of the defendant and
              defense counsel, may place the defendant in a residential drug treatment program approved by the U.S.
              Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which
              may include counseling and testing, to determine if the defendant has reverted to the use of drugs. The
              defendant shall reside in the treatment program until discharged by the Program Director and Probation
              Officer.


         5.   As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
              treatment to the aftercare contractors during the period of community supervision. The defendant shall
              provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
              ability to pay, no payment shall be required.


         6.   During the period of community supervision, the defendant shall pay the special assessment in
              accordance with this judgment's orders pertaining to such payment.


         7.   The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
              passport or any other form of identification in any name, other than the defendant's true legal name, nor


CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2
                Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 3 of 8 Page ID #:242

 USA vs.       Richard Hillard Winder                                Docket No.:   ED CR 19-00364-ODW

               shall the defendant use, any name other than the defendant's true legal name without the prior written
               approval of the Probation Officer.




         8.          The defendant shall cooperate in the collection of a DNA sample from himself.


         9.          The defendant shall submit the defendant's person, property, house, residence, vehicle, papers,
                     computers, cell phones, other electronic communications or data storage devices or media, email
                     accounts, social media accounts, cloud storage accounts, or other areas under the defendant’s
                     control, to a search conducted by a United States Probation Officer or law enforcement officer.
                     Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
                     occupants that the premises may be subject to searches pursuant to this condition. Any search
                     pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon
                     reasonable suspicion that the defendant has violated a condition of his supervision and that the areas
                     to be searched contain evidence of this violation.


         10.         The defendant shall not associate with anyone known to the defendant to be a member of the Down
                     for Whatever Gang and the Southsiders (Surenos) Gang and others known to the defendant to be
                     participants in the Down for Whatever Gang and the Southsiders (Surenos) Gang's criminal
                     activities, with the exception of the defendant's family members. The defendant may not wear,
                     display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or
                     any other clothing that defendant knows evidence affiliation with the Down for Whatever Gang and
                     the Southsiders (Surenos) Gang, and may not display any signs or gestures that defendant knows
                     evidence affiliation with the Down for Whatever Gang and the Southsiders (Surenos) Gang.


         11.         As directed by the Probation Officer, the defendant shall not be present in any area known to the
                     defendant to be a location where members of the Down for Whatever Gang and the Southsiders
                     (Surenos) Gang meet or assemble.


The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of this Court.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the particular
sentence to be imposed, shall consider --


CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 3
                Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 4 of 8 Page ID #:243

 USA vs.      Richard Hillard Winder                                         Docket No.:       ED CR 19-00364-ODW




         1. The nature and circumstances of the offense and the history and characteristics of the defendant;
         2.    The need for the sentence imposed --

                     a.   To reflect the seriousness of the offense; to promote respect for the law, and to provide just
                          punishment for the offense;
                     b. To afford adequate deterrence to criminal conduct;
                     c. To protect the public from further crimes of the defendant; and
                     d. To provide the defendant with needed educational or vocational training, medical care, or other
                        correctional treatment in the most effective manner.
         3. The kinds of sentences available;
         4. The guideline sentencing range;

         5.    The need to avoid unwarranted sentence disparities among defendants with similar records who have
               been found guilty of similar conduct.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              March 22, 2021
              Date                                                U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




              March 22, 2021                                By    Sheila English /s/
              Filed Date                                          Deputy Clerk




CR-104 (wpd 12/20)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4
               Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 5 of 8 Page ID #:244
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    The defendant must report to the probation office in the federal              officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   The defendant must follow the instructions of the probation officer to
 7.    The defendant must permit the probation officer to contact him or             implement the orders of the court, afford adequate deterrence from
       her at any time at home or elsewhere and must permit confiscation             criminal conduct, protect the public from further crimes of the
       of any contraband prohibited by law or the terms of supervision and           defendant; and provide the defendant with needed educational or
       observed in plain view by the probation officer;                              vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.
 8.    The defendant must work at a lawful occupation unless excused by
       the probation officer for schooling, training, or other acceptable
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 5
               Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 6 of 8 Page ID #:245
 USA vs.     Richard Hillard Winder                                               Docket No.:   ED CR 19-00364-ODW


             The defendant must also comply with the following special conditions (set forth below).



 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:



           United States District Court, Central District of California

           Attn: Fiscal Department

           255 East Temple Street, Room 1178

           Los Angeles, CA 90012



 or such other address as the Court may in future direct.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).



           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and



CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6
               Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 7 of 8 Page ID #:246
 USA vs.     Richard Hillard Winder                                              Docket No.:      ED CR 19-00364-ODW




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY




CR-104 (wpd 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 7
               Case 5:19-cr-00364-ODW Document 36 Filed 03/22/21 Page 8 of 8 Page ID #:247
 USA vs.     Richard Hillard Winder                                            Docket No.:     ED CR 19-00364-ODW

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8
